 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DANIEL FRAZER,                                   No. 1:20-cv-01092-DAD-SAB (HC)
12                       Petitioner,
13           v.                                        ORDER REFFERING MATTER BACK TO
                                                       THE MAGISTRATE JUDGE FOR
14    NEIL MCDOWELL,                                   AMENDED FINDINGS AND
                                                       RECOMMENDATIONS
15                       Respondent.
                                                       (Doc. No. 17)
16

17

18          Petitioner Daniel Frazer is a state prisoner proceeding pro se and in forma pauperis with a

19   petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. This matter was referred to a

20   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 302.

21          On April 21, 2021, the assigned magistrate issued findings and recommendations

22   recommending that the petition for federal habeas relief be denied. (Doc. No. 17.) The pending

23   findings and recommendations were served on petitioner with notice that any objections thereto

24   were to be filed within thirty (30) days of service. (Id.) On May 12, 2021, petitioner filed

25   objections. (Doc. No. 18.)

26          In reviewing those objections, the undersigned has concluded that the pending findings

27   and recommendations did not address certain arguments raised by petitioner in his petition and

28   reiterated in his traverse and objections to the pending findings and recommendations.
                                                       1
 1   Specifically, petitioner asserts that a search warrant was required for his cell site phone records

 2   which placed him near the scene of the robbery and that the government failed to establish that

 3   such a warrant was obtained. (Doc. Nos. 1 at 11, 16 at 10, 18 at 4–5) (citing Carpenter v. United

 4   States, __U.S.__, 138 S. Ct. 2206 (2018)). Petitioner argues that although Carpenter was decided

 5   after the jury returned their guilty verdict in his case, the decision pre-dated his conviction

 6   becoming final and that it therefore applies to his case. (Doc. No. 18 at 4.) While a 2010 federal

 7   search warrant is briefly referred to in the findings and recommendations without further

 8   explanation (see Doc. No. 17 at 18 n.12), the pending findings and recommendations do not

 9   address petitioner’s apparent claim that under Carpenter a warrant was required to obtain his

10   historical cell site records and that it was not established that such a warrant was obtained.

11          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

12   de novo review of this case. Having carefully reviewed the entire file, the court refers the matter

13   back to the assigned magistrate judge for amended findings and recommendations addressing

14   petitioner’s arguments with respect to Carpenter.

15   IT IS SO ORDERED.
16
        Dated:     June 23, 2021
17                                                       UNITED STATES DISTRICT JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                         2
